Citation Nr: 0424753	
Decision Date: 09/08/04    Archive Date: 09/16/04

DOCKET NO.  00-17 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral arthritis 
of the hands.

2.  Entitlement to service connection for cardiovascular 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1979 to August 1999.  These matters are before the 
Board of Veterans' Appeals (Board) from a January 2000 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.  In September 2002, the Board 
undertook additional development of evidence.  In June 2003, 
the case was remanded for RO initial consideration of the 
additional evidence obtained.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  All pertinent notice requirements of the VCAA and 
implementing regulations appear to be met.  

Pursuant to Board development undertaken in September 2002 
the veteran was afforded cardiovascular and orthopedic VA 
examinations in March 2003.  Review of the examination 
reports reveals that each is inadequate, and that further 
development is necessary.  The record shows that the veteran 
had problems with his fingers prior to his 1979 service 
enlistment.  The orthopedic examination report does not 
include a medical opinion as to whether the veteran's current 
finger disability reflects disability that increased in 
severity beyond normal progression during service, as was 
specifically requested  The examiner also did not opine 
clearly whether the veteran has a finger disability which did 
not pre-exist service, and, if so, whether such disability is 
related to his service.  

Regarding the March 2003 VA cardiovascular examination 
report, it notes that echocardiogram, EKG and chest X-ray 
reports were to accompany the report.  Such reports have not 
been associated with the claims file.  The record is 
incomplete.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The veteran must be afforded a VA 
orthopedic examination to determine the 
nature and etiology of any disorder of 
the fingers he may have.  Any indicated 
tests or studies should be conducted.  
The claims folder (to include the service 
medical records) must be available to, 
and reviewed by, the examiner in 
conjunction with the examination.  The 
examiner should provide an opinion as to 
whether any current finger disability is 
one that increased in severity beyond 
normal progression during the veteran's 
military service, and whether any current 
finger disability did not pre-exist 
service (and, if so, whether such 
disability is related to service).  The 
examiner should explain the rationale for 
all opinions given.

2.  The RO should obtain for the record 
the reports of EKG, chest X-ray and 
echocardiogram studies which were to 
accompany the March 2003 VA 
cardiovascular examination report.  

3.  If any record obtained pursuant to #2 
above appears to reflect cardiovascular 
disability, the veteran's claims folder 
should be forwarded to a cardiovascular 
specialist for review.  The specialist 
should review the entire record and opine 
whether it is at least as likely as not 
that any cardiovascular disability 
diagnosed is related to the veteran's 
service.  The reviewing specialist should 
explain the rationale for all opinions 
given.

4.  In the event that the VA clinical 
reports sought in 2. above are 
unavailable, the veteran should be 
scheduled for a VA cardiovascular 
examination.  The examiner should 
determine the existence, nature and 
etiology of any current cardiovascular 
disability (to include mitral prolapse).  
Any diagnostic studies indicated should 
be conducted.  The examiner should review 
the claims folder and opine whether as 
likely as not any cardiovascular 
disability diagnosed is related to the 
veteran's service.  The report of the 
examination should include the rationale 
for all opinions expressed.

5.  Then the RO should re-adjudicate the 
veteran's claims.  If either remains 
denied, the appellant and his 
representative should be provided an 
appropriate supplemental statement of the 
case (SSOC) and given the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These 
claims must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board 
of Veterans' Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.


	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


